         Case 2:20-bk-08857-FMD         Doc 249-1     Filed 06/18/21    Page 1 of 28




SETTLEMENT AGREEMENT AND RELEASE

        THIS SETTLEMENT AGREEMENT AND RELEASE (the “Agreement”) is made
effective as of this ____ day of May 2021, by and between Sara J. Pomeroy and Eric D. Pomeroy
(collectively, the “Pomeroys” or the “Debtors”), Boardtracker Reinsurance, Ltd.
(“Boardtracker”), and CAR BRD WI Berlin, L.L.C. and its successors and assigns (“CAR
Berlin”) and CAR BRD WI Jane, L.L.C. and its successors and assigns (“CAR Jane”, collectively
with CAR Berlin, the “CARS Parties”). The Pomeroys, Boardtracker, and the CARS Parties are
collectively, the “Parties”.

       WHEREAS, on June 16, 2016, CAR Berlin, as landlord, and H2D Motorcycle Ventures,
LLC (“H2D”), as tenant, entered into a lease agreement (the “New Berlin Lease”) for non-
residential real property located at 1925 S. Moorland Road, New Berlin, Wisconsin 53151 (the
“New Berlin Premises”).

       WHEREAS, on June 16, 2016, CAR Jane, as landlord, and JHD Holdings, Inc. (“JHD”),
as tenant, entered into a lease agreement (the “Janesville Lease”, collectively, with New Berlin
Lease, the “Leases”) for non-residential real property located at 2600 Morse Street, 3223 N.
Pontiac Drive, and 3301 N. Pontiac Drive, Janesville, Wisconsin 53545 (the “Janesville
Premises”, collectively, with the New Berlin Premises, the “Premises”).

       WHEREAS, on June 16, 2016, the Pomeroys executed: (i) an Individual Guaranty and
Subordination Agreement (the “New Berlin Individual Guaranty”), personally guaranteeing all
of H2D’s obligations under the New Belin Lease, jointly and severally; and (ii) an Individual
Guaranty and Subordination Agreement (the “Janesville Individual Guaranty”), personally
guaranteeing all of JHD’s obligations under the Janesville Lease, jointly and severally.

      WHEREAS, on June 16, 2016, Boardtracker executed: (i) a Corporate Guaranty and
Subordination Agreement (the “New Berlin Corporate Guaranty”), personally guaranteeing all
of H2D’s obligations under the New Berlin Lease; and (ii) a Corporate Guaranty and
Subordination Agreement (the “Janesville Corporate Guaranty”). The New Berlin Individual
Guaranty, the New Berlin Corporate Guaranty, the Janesville Guaranty, and the Janesville
Corporate Guaranty are collectively, the “Guarantees.” The Guarantees are guarantees of
payment and performance of the Leases and not mere collection.

       WHEREAS, H2D and JHD (the “Tenants”) and the Pomeroys and Boardtracker
subsequently defaulted under the Leases and the Guarantees, respectively.

        WHEREAS, on July 17, 2019, the Tenants each filed a voluntary bankruptcy petition
under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Eastern
District of Wisconsin commencing case numbers 19-26914 (H2D) and 19-26915 (JHD) (the
“Tenant Bankruptcy Cases”). The cases were jointly administered under case number 19-26914
until June 18, 2020 when the cases were converted to chapter 7.

      WHEREAS, on April 20, 2020, the CARS Parties commenced a lawsuit under the
Guarantees against Boardtracker and the Pomeroys in the Circuit Court for Waukesha County,
Wisconsin commencing case number 2020CV000609 (the “Wisconsin State Court Action”).


                                               1
         Case 2:20-bk-08857-FMD        Doc 249-1     Filed 06/18/21     Page 2 of 28




      WHEREAS, on December 2, 2020, the Pomeroys filed a voluntary petition under
subchapter V of chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
Middle District of Florida (the “Bankruptcy Court”), commencing case number 2:20-bk-08857-
FMD (the “Bankruptcy Case”).

       WHEREAS, on January 27, 2021, the CARS Parties filed an Objection to the Pomeroys’
claim of certain exemptions (Doc. No. 66) (the “Exemption Objection”).

      WHEREAS, on January 28, 2021, the Pomeroys filed their Plan of Reorganization under
Chapter 11, Subchapter V (Doc. No. 67) (the “Plan”).

       WHEREAS, on February 9, 2021, the CARS Parties timely filed Claim No. 16 and Claim
No. 17 in the amount of $6,452,877.06 and $3,158,672.96, respectively (together the “CARS
Claims”), against the Pomeroys, jointly and severally.

       WHEREAS, on February 11, 2021, the Pomeroys filed a Motion for an Order Approving:
(1) Terms of Compromise and Settlement with Harley-Davidson Credit Corporation; and (2)
Incorporated Settlement Agreement (Doc. No. 92) (the “Harley Settlement”).

       WHEREAS, on March 2, 2021, the CARS Parties voted to reject the Pomeroys’ Plan.

       WHEREAS, on March 3, 2021, the CARS Parties objected to: (i) the Pomeroys’ Plan (Doc.
No. 134) (the “Plan Objection”); and (ii) the Harley Settlement (Doc. No. 132) (the “Settlement
Objection”).

        WHEREAS, on March 1, 2, and 5, the Pomeroys filed objections (the “Claim Objections”)
to the CARS Claims.

        WHEREAS, on March 5, 2021, the CARS Parties filed a motion for temporary allowance
of their claims for purposes of voting on the Plan (Doc. No. 138) (the “Motion for Temporary
Allowance”).

       WHEREAS, on March 9, 2021, the CARS Parties filed an objection (Doc. No. 155) (the
“Fee Objection”) to the First Interim Fee Application of Counsel for the Debtors (Doc. No. 95)
(the “Fee Application”).

        WHEREAS, on April 1, 2021, the CARS Parties filed a Supplement to the Motion for
Temporary Allowance (Doc. No. 196) (the “Supplement”), agreeing to apply the cap under
section 502(b)(6) of the Bankruptcy Code, which results in claims of $2,290,826.32 (CAR Berlin)
and $1,513,167.63 (CAR Jane).

      WHEREAS, on April 5, 2021, the CARS Parties filed a Response (Doc. No. 199) to the
Claim Objections restating that the CARS Parties agreed to apply the section 502(b)(6) cap.

       WHEREAS, on April 16, 2021, the Bankruptcy Court entered an Order extending the
deadlines for the CARS Parties to file a complaint under sections 523 and 727 of the Bankruptcy
Code to April 29, 2021, which has subsequently been extended to May 27, 2021 (the “Discharge
Deadline”).


                                              2
            Case 2:20-bk-08857-FMD       Doc 249-1      Filed 06/18/21     Page 3 of 28




       WHEREAS, on May 27, 2021, the CARS Parties filed that certain Complaint to Object to
Dischargeability and Discharge of Debt pursuant to sections 523(a)(2)(A), 523(a)(2)(B), and
523(a)(6) against the Debtors (the “Dischargeability Complaint”).

        WHEREAS, the Parties desire to resolve the ongoing disputes and litigation between the
Parties, including but not limited to the Dischargeability Complaint pursuant to the terms herein.

        NOW, THEREFORE, IN CONSIDERATION of the mutual and/or reciprocal promises
and obligations set forth below, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

        1.     Bankruptcy Court Approval. This Agreement is subject to final approval by the
Bankruptcy Court. Upon the execution of this Agreement, the Pomeroys shall promptly file a
motion pursuant to Bankruptcy Rule 9019 (the “9019 Motion”). In the event that the Bankruptcy
Court does not approve this Agreement or there is a final, non-appealable order of an appellate
court reversing an order of the Bankruptcy Court, then except as provided herein at Section 8, this
Agreement shall be null and void with the Parties returning to their respective positions with no
rights waived.

        2.     Allowed Claim. The Pomeroys stipulate and agree that CAR Berlin shall have an
allowed, unsecured claim in the amount of $2,290,826.32 (the “Agreed CAR Berlin Claim”)
against the Pomeroys, jointly and severally. The Pomeroys stipulate and agree that CAR Jane shall
have an allowed, unsecured claim in the amount of $1,513,167.63 (the “Agreed CAR Jane
Claim”) against the Pomeroys, jointly and severally. The Agreed CAR Berlin Claim and the
Agreed CAR Jane collectively total $3,803,9993.95 (the “Agreed Capped Claim”).

       3.       Payment.

                (a)   Boardtracker agrees to pay a total of Three Hundred Thousand Dollars and
                      No Cents ($300,000.00) (the “Settlement Amount”) to the CARS Parties
                      as set forth in this Section.

                      (1)     Boardtracker shall pay the Settlement Amount to the CARS Parties
                              on a monthly basis beginning on July 1, 2021 in the amount set forth
                              in the payment schedule attached as Exhibit “A” continuing on a
                              monthly basis therefore for a period of 36 months (“Settlement
                              Payment(s)”).

                      (2)     The Settlement Payments shall be made payable by wire transfer or
                              certified funds and must be received on or before 11:59 p.m. EST
                              on the dates specified in this Agreement.

                      (3)     Notwithstanding the foregoing, nothing contained herein shall
                              preclude the Pomeroys and/or Boardtracker from making advanced
                              payments or otherwise pre-pay the Settlement Payments. If the
                              Pomeroys and/or Boardtracker pay the remaining principal balance
                              of the Settlement Amount on or before December 15, 2023, then the
                              CARS Parties agree to re-characterize all interest payments made


                                                3
     Case 2:20-bk-08857-FMD       Doc 249-1     Filed 06/18/21     Page 4 of 28




                      between June 15, 2021 and December 15, 2023 as principal
                      payments thereby reducing the total amount needed to pay-off the
                      Settlement Amount on or before December 15, 2023.

         (b)   In the event that Boardtracker fails to pay a Settlement Payment in full on
               or before its due date as set forth in Exhibit “A”, or any of the Settlement
               Payments are returned for insufficient funds then Boardtracker and the
               Pomeroys shall be in breach of this Agreement, an Event of Default shall
               have occurred and the CARS Parties and their successors and assigns, at
               their election, may enforce any rights or remedies available them under this
               Agreement, including entry of and enforcement of the Stipulated Judgment
               and exercising their rights under Sections 4 and 5 herein.

4.       Escrowed Stipulated Judgments.

         (a)   As security for performance by Boardtracker of its payment obligations
               under Section 3, the Boardtracker and the Pomeroys shall sign and deliver
               to the CARS Parties: (i) completed Acceptance and Waiver of Service of
               Process form (the “Waiver Form”); (ii) a Joint Motion for Entry of Order
               Approving Dismissal Pursuant to Settlement Agreement (the “State Court
               Settlement Motion”); (iii) a Consent Order approving State Court
               Settlement Motion (the “Settlement Order”); (iv) a Joint Motion for Entry
               of a Stipulated Final Judgment (the “Judgment Motion”); (vii) a Stipulated
               Final Judgment for the amount of the Agreed Capped Claim (the
               “Stipulated Judgment”), as attached hereto and incorporated herein
               collectively as Exhibit “B”.

         (b)   The Pomeroys, and to the extent applicable, Boardtracker, agree that upon
               approval of the 9019 Motion, the automatic stay under section 362 of the
               Bankruptcy Code shall be modified to permit the CARS Parties to file a new
               case (the “Florida State Court Case”) in order to file the Waiver Form,
               State Court Settlement Motion, and Settlement Order, including, but not
               limited to, filing any appropriate pleadings and/or motion with the Circuit
               Court for the Twentieth Judicial Circuit in and for Collier County, Florida
               (the “Florida State Court”). Boardtracker and the Pomeroys further agree
               to cooperate with the CARS Parties to facilitate the entry of the Settlement
               Order in the Florida State Court and to execute any such further documents
               and/or pleadings as may be necessary to effectuate the intent of this Section
               4.

         (c)   The Judgment Motion and Stipulated Judgment will be held in escrow by
               the CARS Parties pending full payment of the Settlement Amount. Upon a
               default, including an Event of Default under this Agreement, or, if
               applicable, a failure to make a Settlement Payment or return of a Settlement
               Payment as set forth in Section 3, the CARS Parties will have all rights and
               remedies in enforcing the Stipulated Judgment, including but not limited to,
               taking any necessary action to re-open the Florida State Court Case to file


                                          4
     Case 2:20-bk-08857-FMD        Doc 249-1      Filed 06/18/21      Page 5 of 28




                the Judgment Motion and Stipulated Judgment. Boardtracker and the
                Pomeroys hereby waive any rights to notice, service of process, or an
                opportunity to defend the Consent Motion or entry of the Stipulated
                Judgment, and further waive any right to a jury trial or to appeal the
                Stipulated Judgment. Boardtracker and the Pomeroys further waive any
                right to contest any collection actions made in connection with the
                Stipulated Judgment, if entered. Boardtracker and the Pomeroys stipulate
                and agree that venue in the Circuit Court for the Twentieth Judicial Circuit
                in and for Collier County, Florida is proper and such court has jurisdiction
                to hear the Consent Motion and enter the Stipulated Judgment.
                Boardtracker and the Pomeroys further agree to cooperate with the CARS
                Parties to facilitate the entry of the Stipulated Judgment in the Florida State
                Court Case and to execute any such further documents and/or pleadings as
                may be necessary to effectuate the intent of this Section 4. Boardtracker
                and the Pomeroys agree that the entire Stipulated Judgment is non-
                dischargeable under 11 U.S.C. §§ 523(a)(2) and 523(a)(6) and Boardtracker
                and the Pomeroys expressly waive any rights and/or defenses to contest the
                non-dischargeability of the Stipulated Judgment. The agreement of
                Boardtracker and the Pomeroys to: (i) the non-dischargeability of the
                Stipulated Judgment; (ii) waiver any rights to contest and defend the
                Consent Motion and Stipulated Judgment, notice, service of process, jury
                trial, and appeal; and (iii) to cooperate in entry of the Stipulated Judgment
                are material inducements to the CARS Parties in entering into this
                Agreement.

5.       Default.

         (a)    Event of Default. The following constitute an event of default (“Event of
                Default”) under this Agreement:

                (1)    Boardtracker fails to pay in full any of the Settlement Payments on
                       or before their due dates, or any of the Settlement Payments are
                       returned for insufficient funds.

                (2)    The Pomeroys fail to meet any of the requirements and perform any
                       of the agreements set forth in this Agreement. Time is of the essence.

                (3)    The Pomeroys and Boardtracker fail to meet any obligation under
                       this Agreement.

         (b)    Remedies Upon an Event of Default: In addition to whatever rights and
                remedies the CARS Parties may under applicable state and/or federal law,
                upon an Event of Default, the CARS Parties shall have the following rights
                and/or remedies:

                (1)    Upon an Event of Default, the Pomeroys and Boardtracker shall be
                       immediately jointly and severally responsible for the entire



                                          5
         Case 2:20-bk-08857-FMD         Doc 249-1      Filed 06/18/21     Page 6 of 28




                             Stipulated Judgment.

                      (2)    Upon an Event of Default, to the extent not otherwise terminated
                             and/or modified by this Agreement, the Bankruptcy Code, or order
                             of the Bankruptcy Court, the automatic stay under section 362 of the
                             Bankruptcy Code shall be automatically terminated without further
                             order of the Bankruptcy Court so that the CARS Parties may
                             immediately take any and all action permitted by applicable law to
                             seek entry of and enforcement of the Stipulated Judgment against
                             the Pomeroys and Boardtracker, including but not limited to filing
                             any necessary pleadings to re-open the Florida State Court Case, the
                             Consent Motion, and the Stipulated Judgment.

                      (3)    Upon an Event of Default, the CARS Parties shall be entitled to all
                             of their attorneys’ fees and all costs incurred to enforce the
                             Stipulated Judgment.

              (c)     Upon an Event of Default under this Agreement, this Agreement shall
                      operate as an omnibus notice so that the Pomeroys and Boardtracker
                      expressly waive any right to notice of such Event of Default.

       6.      CARS Parties’ Agreement to Forbear. Provided that there has been no Event of
Default as provided herein in Section 10, the CARS Parties shall forbear on their rights to seek
entry of and enforce the Stipulated Judgment and pursue collection against the Pomeroys. The
Pomeroys waive any right to contest any such collection actions undertaken by the CARS Parties
in connection with seeking entry and enforcement of the Stipulated Judgment following the
occurrence of an Event of Default.

       7.     Release of Stipulated Judgment. Provided that there has been no Event of Default
as provided herein in Section 5, upon payment in full of the Settlement Amount, the Stipulated
Judgment shall be null and void and shall be returned to the Pomeroys and Boardtracker.

       8.     Withdrawal of Objections/Plan Support. Provided that this Agreement is approved
by the Bankruptcy Court, the Parties further agree as follows:

              (a)     The CARS Parties shall withdraw their: (i) Plan Objection; (ii) Exemption
                      Objection; (iii) Settlement Objection; and (iv) the Fee Application.

              (b)     The Debtors will withdraw their Claim Objections within 2 business days
                      of entry of an order approving the 9019 Motion, and, as set forth in Section
                      2, agree that the CARS Parties have allowed claims in the amount of the
                      Agreed Capped Claim.

              (c)     The CARS Parties will support and vote in favor of the Plan.

              (d)     Withing 2 business days of the Florida State Court’s entry of the Settlement
                      Order, the CARS Parties will dismiss the Wisconsin State Court Action
                      against the Pomeroys and Boardtracker.


                                               6
         Case 2:20-bk-08857-FMD          Doc 249-1      Filed 06/18/21     Page 7 of 28




              (e)     Within 2 business days of the Florida State Court’s entry of the Settlement
                      Order, the CARS Parties will dismiss the Dischargeability Complaint.

       9.      Consent to Deadline Extension and Tolling. While the 9019 Motion is pending,
the Pomeroys agree and consent that the Discharge Deadline to commence a suit under 11 U.S.C.
§ 727 shall be tolled until entry of an order by the Bankruptcy Court approving or not approving
the 9019 Motion and this Agreement. The Pomeroys further agree that in the event that the
Settlement Agreement is not approved by the Bankruptcy Court, the Pomeroys consent to extend
the Discharge Deadline for fourteen (14) days from the date of the entry of the order of the
Bankruptcy Court denying such approval. This Section 9 shall survive the termination of this
Agreement.

       10.    Releases.

              (a)     The Pomeroys’ and Boardtracker’s Release. Subject to the terms of this
                      Agreement, upon approval of this Agreement by the Bankruptcy Court, the
                      Pomeroys and Boardtracker on their own behalf and on behalf of their
                      consultants, employees, legal counsel, accountants, financial advisors, and
                      representatives of any kind, and their successors and assigns (collectively,
                      the “Pomeroy Releasing Parties”), shall release and forever discharge the
                      CARS Parties and their successors and assigns, including without limitation,
                      its affiliates, its subsidiaries, parents, agents, members, stockholders,
                      officers, directors, consultants, employees, legal counsel, accountants,
                      financial advisors, and representatives of any kind (the “CARS Released
                      Parties”) from each and every actual or potential right, claim, debt, cause
                      of action, demand, losses, penalties, costs, expenses, attorneys’ fees,
                      liabilities, indemnities, suit for damages, promises, act or right of action of
                      any nature whatsoever, whether at law or in equity, including, without
                      limitation, those related to the Leases, the Guarantees, the Wisconsin State
                      Court Action, the Bankruptcy Case, whether known or unknown, liquidated
                      or unliquidated, direct or indirect, due or to become due, contingent or other
                      otherwise, suspected or unsuspected, asserted or unasserted, which the
                      Pomeroy Releasing Parties now have or hold, or at any time heretofore have
                      ever had or held, that were raised or of could have been raised against the
                      CARS Released Parties. The Pomeroy Releasing Parties and the CARS
                      Released Parties specifically agree that the terms of this Agreement
                      contemplate, provide for, release and resolve whatever claims, whether
                      based on the Leases or the Guarantees, common law or otherwise, that the
                      Pomeroy Releasing Parties may have against the CARS Released Parties,
                      related to, arising from, in any manner, either the Leases, the Guarantees,
                      the Wisconsin State Court Action, and the Bankruptcy Case, as of the
                      Effective Date of this Agreement.

              (b)     The CARS Parties’ Release. Subject to the terms of this Agreement, upon
                      approval of this Agreement by the Bankruptcy Court, the CARS Parties
                      (collectively, the “CARS Releasing Parties”), shall release and forever
                      discharge the Pomeroys and Boardtracker (the “Pomeroy Released


                                                7
         Case 2:20-bk-08857-FMD           Doc 249-1       Filed 06/18/21     Page 8 of 28




                       Parties”) from each and every actual or potential right, claim, debt, cause
                       of action, demand, losses, penalties, costs, expenses, attorneys’ fees,
                       liabilities, indemnities, suit for damages, promises, act or right of action of
                       any nature whatsoever, whether at law or in equity related to the Leases, the
                       Guarantees, the Wisconsin State Court Action, the Bankruptcy Case,
                       whether known or unknown, liquidated or unliquidated, direct or indirect,
                       due or to become due, contingent or other otherwise, suspected or
                       unsuspected, asserted or unasserted, which the CARS Releasing Parties
                       now have or hold, or at any time heretofore have ever had or held, that were
                       raised or of could have been raised against the Pomeroy Released Parties.
                       Except for the obligations set forth in, created by, arising out of, or reserved
                       by this Agreement, the CARS Releasing Parties and the Pomeroy Released
                       Parties specifically agree that the terms of this Agreement contemplate,
                       provide for, release and resolve whatever claims, whether based on the
                       Leases or the Guarantees, common law or otherwise, that the CARS
                       Releasing Parties may have against the Pomeroy Released Parties, related
                       to, arising from, in any manner, either the Leases, the Guarantees, the
                       Wisconsin State Court Action, and the Bankruptcy Case, as of the Effective
                       Date of this Agreement. Excluded from the CARS Releasing Parties’
                       Release are any and all claims and rights that the CARS Parties may have
                       under this Agreement against the Pomeroys or Boardtracker as a result of
                       the breach of this Agreement by the Pomeroys or Boardtracker, including
                       but not limited to any and all rights and remedies the CARS Parties have to
                       enforce the terms of this Agreement and the Stipulated Judgment against
                       the Pomeroys or Boardtracker. Excluded from the CARS Releasing Parties
                       Release are any and all claims and rights that the CARS Parties may have
                       against the Tenants and their successors and assigns, including but not
                       limited to in the Tenant Bankruptcy Cases.

       11.     Agreement Binding on Successors: This Agreement shall be binding upon the
successors, heirs and assignees of the Parties.

       12.    Amendments: This Agreement may not be orally modified. This Agreement may
only be modified in a writing signed by all of the Parties.

       13.     Waiver and Modification: The failure of the Parties to insist, in any one or more
instances, upon the strict performance of any of the covenants of this Agreement, or to exercise
any option herein contained, shall not be construed as waiver, or a relinquishment for the future of
such covenant or option, but the same shall continue and remain in full force and effect.

       14.      Severability: The invalidity or enforceability of any particular provision of this
Agreement shall not affect the other provisions of this Agreement and the Agreement shall be
construed as if the invalid or unenforceable provisions were omitted.

       15.     Headings: All headings and captions in this Agreement are for convenience only
and shall not be interpreted to enlarge or restrict the provisions of this Agreement.



                                                  8
          Case 2:20-bk-08857-FMD           Doc 249-1        Filed 06/18/21       Page 9 of 28




        16.     Construction: As used herein, the plural shall include the singular, and the singular
shall include the plural, unless the context or intent indicates to the contrary. “Person” shall include
natural persons, corporations, partnerships, or any other entity which by law is treated as or has
the rights of a natural person.

        17.    Legal Fees and Costs: Except as expressly provided in this Agreement, each of the
Parties shall pay its own respective costs and attorney’s fees incurred with respect to this
Agreement.

        18.     Preparation of Agreement and Construction: This Agreement has been prepared
jointly by each of the Parties, with a full opportunity for the Parties to negotiate its terms with the
assistance of counsel for all Parties. Accordingly, any rule of law or legal decision that would
require interpretation of any ambiguities in this Agreement against the party that drafted it is not
applicable and is waived.

       19.     Choice of Law: This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida (regardless of the laws that might otherwise govern under
applicable Florida principles of conflicts of law) as to all matters, including but not limited to
matters of validity, construction, effect, performance and remedies.

        20.     Counterparts and Electronic Signatures: This Agreement may be executed in one
or more counterparts and all such counterparts when so executed shall together constitute the final
agreement as if the Parties had signed on document. This Agreement may be executed by
electronic copy and each signature thereto shall be and constitute an original signature, again as if
all Parties had signed a single original document.

        21.     Notice: Any and all notices required or permitted under this Agreement shall be in
writing and shall be sent via both electronic mail and either regular mail or by overnight delivery
to the respective parties at the following addresses, unless and until a different address has been
designated by written notice to the Parties:

 If to the Pomeroys and Boardtracker:                  If to the CARS Parties:
 Eric D. Pomeroy                                       Stephanie Rochel
 Sara J. Pomeroy                                       Senior Vice President & General Counsel
 13 Sabre Lane                                         Capital Automotive Real Estate Services, Inc.
 Naples, Florida 34102                                 8484 Westpark Drive, Suite 200
                                                       McLean, Virginia 22102
 with a copy to:
                                                       srochel@capitalautomotive.com
 Peter E. Shapiro, Esq.                                notices@capitalautomotive.com
 Shapiro Law
                                                       with a copy to:
 8551 West Sunrise Boulevard, Suite 3000
 Plantation, Florida 33322                             Jennifer L. Kneeland, Esq.
 pshapiro@shapirolawpa.com                             Marguerite Lee DeVoll, Esq.
                                                       Watt, Tieder, Hoffar & Fitzgerald, LLP
                                                       1765 Greensboro Station Place, Suite 1000
                                                       McLean, Virginia 22102
                                                       jkneeland@watttieder.com


                                                   9
       Case 2:20-bk-08857-FMD      Doc 249-1      Filed 06/18/21   Page 10 of 28




                                            mdevoll@watttieder.com

       IN WITNESS WHEREOF, the Parties have executed this Agreement under seal on the
day and year set forth above.

                                  ERIC D. POMEROY




                                  SARA J. POMEROY




                                  BOARDTRACKER REINSURANCE, LTD.,
                                  a company incorporated under the laws of the Turks
                                  and Caicos Islands

                                  By:
                                  Name: Sara J. Pomeroy
                                  Its:  President

                                  CAR BRD WI BERLIN L.L.C.,
                                  a Delaware limited liability company

                                  By:    Capital Automotive Real Estate Services, Inc.
                                         a Delaware corporation
                                         its Manager

                                         By:
                                         Name:
                                         Title:

                                  CAR BRD WI JANE L.L.C.,
                                  a Delaware limited liability company

                                  By:    Capital Automotive Real Estate Services, Inc.
                                         a Delaware corporation
                                         its Manager

                                         By:
                                         Name:
                                         Title:



                                         10
Case 2:20-bk-08857-FMD   Doc 249-1   Filed 06/18/21   Page 11 of 28




                          Exhibit “A”

                  36-Month Payment Schedule




                              11
     Case 2:20-bk-08857-FMD      Doc 249-1   Filed 06/18/21   Page 12 of 28




                                  Exhibit “B”

Waiver Form, State Court Settlement Motion, Settlement Order, Consent Motion, and
                               Stipulated Judgment




                                       12
        Case 2:20-bk-08857-FMD           Doc 249-1         Filed 06/18/21   Page 13 of 28




              IN THE CIRCUIT COURT OF THE 20th JUDICIAL CIRCUIT,
                     IN AND FOR COLLIER COUNTY, FLORIDA

 CAR BRD WI BERLIN L.L.C. and                          Case No:
 CAR BRD WI JANE L.L.C.,

        Plaintiffs

 v.

 ERIC D. POMEROY,
 SARA J. POMEROY, and
 BOARDTRACKER REINSURANCE, LTD.

        Defendants.                            /

               ACCEPTANCE AND WAIVER OF PROCESS BY SHERIFF

       COMES NOW, Eric D. Pomeroy, Defendant in the above-styled cause and hereby
acknowledges receipt of Plaintiffs’ request that I waive service of process in the lawsuit of CAR
BRD WI BERLIN L.L.C. and CAR BRD WI JANE L.L.C. v. Eric D. Pomeroy, Sara J. Pomeroy and
Boardtracker Reinsurance, Ltd. in the Circuit Court of the 20th Judicial Circuit in and for Collier
County, Florida.

        I hereby acknowledge receipt of a copy of the petition in this action and in doing so accept
service of same and specifically waive formal service of process by Sheriff or other person duly
authorized to serve process in the State of Florida.

       DATED this __ day of ________________, 2021.


                                                          Eric D. Pomeroy
                                                          13 Sabre Lane
                                                          Naples, Florida 34102
STATE OF FLORIDA
COUNTY OF COLLIER

Sworn to or affirmed and signed before me on ______ by __________________.


                                                          NOTARY PUBLIC OR DEPUTY CLERK


                                                    [Print, type, or stamp commissioned name of
                                                    notary or deputy clerk.]
___Personally known     ____ Produced identification [Type of identification produced ____    ]



                                                   1
        Case 2:20-bk-08857-FMD           Doc 249-1         Filed 06/18/21   Page 14 of 28




              IN THE CIRCUIT COURT OF THE 20th JUDICIAL CIRCUIT,
                     IN AND FOR COLLIER COUNTY, FLORIDA

 CAR BRD WI BERLIN L.L.C. and                          Case No:
 CAR BRD WI JANE L.L.C.,

        Plaintiffs

 v.

 ERIC D. POMEROY,
 SARA J. POMEROY, and
 BOARDTRACKER REINSURANCE, LTD.

        Defendants.                            /

               ACCEPTANCE AND WAIVER OF PROCESS BY SHERIFF

       COMES NOW, Sara J. Pomeroy, Defendant in the above-styled cause and hereby
acknowledges receipt of Plaintiffs’ request that I waive service of process in the lawsuit of CAR
BRD WI BERLIN L.L.C. and CAR BRD WI JANE L.L.C. v. Eric D. Pomeroy, Sara J. Pomeroy and
Boardtracker Reinsurance, Ltd. in the Circuit Court of the 20th Judicial Circuit in and for Collier
County, Florida.

        I hereby acknowledge receipt of a copy of the petition in this action and in doing so accept
service of same and specifically waive formal service of process by Sheriff or other person duly
authorized to serve process in the State of Florida.

       DATED this __ day of ________________, 2021.


                                                          Sara J. Pomeroy
                                                          13 Sabre Lane
                                                          Naples, Florida 34102
STATE OF FLORIDA
COUNTY OF COLLIER

Sworn to or affirmed and signed before me on ______ by __________________.


                                                          NOTARY PUBLIC OR DEPUTY CLERK


                                                    [Print, type, or stamp commissioned name of
                                                    notary or deputy clerk.]
___Personally known     ____ Produced identification [Type of identification produced ____    ]



                                                   1
        Case 2:20-bk-08857-FMD           Doc 249-1         Filed 06/18/21   Page 15 of 28




              IN THE CIRCUIT COURT OF THE 20th JUDICIAL CIRCUIT,
                     IN AND FOR COLLIER COUNTY, FLORIDA

 CAR BRD WI BERLIN L.L.C. and                          Case No:
 CAR BRD WI JANE L.L.C.,

        Plaintiffs

 v.

 ERIC D. POMEROY,
 SARA J. POMEROY, and
 BOARDTRACKER REINSURANCE, LTD.

        Defendants.                            /

               ACCEPTANCE AND WAIVER OF PROCESS BY SHERIFF

        COMES NOW, Boardtracker Reinsurance, Ltd., Defendant in the above-styled cause and
hereby acknowledges receipt of Plaintiffs’ request that I waive service of process in the lawsuit of
CAR BRD WI BERLIN L.L.C. and CAR BRD WI JANE L.L.C. v. Eric D. Pomeroy, Sara J. Pomeroy
and Boardtracker Reinsurance, Ltd. in the Circuit Court of the 20th Judicial Circuit in and for
Collier County, Florida.

        I hereby acknowledge receipt of a copy of the petition in this action and in doing so accept
service of same and specifically waive formal service of process by Sheriff or other person duly
authorized to serve process in the State of Florida.

       DATED this __ day of ________________, 2021.

                                              BOARDTRACKER REINSURANCE, LTD.


                                              By: Sara J. Pomeroy
                                              Its: President and Authorized Representative
STATE OF FLORIDA
COUNTY OF COLLIER

Sworn to or affirmed and signed before me on ______ by __________________.


                                                          NOTARY PUBLIC OR DEPUTY CLERK

                                                    [Print, type, or stamp commissioned name of
                                                    notary or deputy clerk.]
___Personally known     ____ Produced identification [Type of identification produced ____    ]



                                                   1
         Case 2:20-bk-08857-FMD         Doc 249-1         Filed 06/18/21   Page 16 of 28




               IN THE CIRCUIT COURT OF THE 20th JUDICIAL CIRCUIT,
                      IN AND FOR COLLIER COUNTY, FLORIDA

 CAR BRD WI BERLIN L.L.C. and                         Case No:
 CAR BRD WI JANE L.L.C.,

         Plaintiffs

 v.

 ERIC D. POMEROY,
 SARA J. POMEROY, and
 BOARDTRACKER REINSURANCE, LTD.

         Defendants.                          /

                    JOINT MOTION FOR ENTRY OF DISMISSAL ORDER
                       PURSUANT TO SETTLEMENT AGREEMENT

        Plaintiffs CAR BRD WI BERLIN L.L.C. and CAR BRD WI JANE L.L.C. (“Plaintiffs”)

and Defendants Eric D. Pomeroy, Sara J. Pomeroy and Boardtracker Reinsurance, Ltd.

(“Defendants”), through their respective counsel, hereby respectfully and jointly move for entry

of the Order Accepting Settlement (the “Order”) attached hereto as Exhibit “1”, and in support

therefore, state:

        WHEREAS, on December 2, 2020, Defendants Eric D. Pomeroy and Sara J. Pomeroy (the

“Pomeroys”) filed a voluntary chapter 11 petition for relief in the United States Bankruptcy Court

for the Middle District of Florida (the “Bankruptcy Court”), Case No. 2:20-bk-08857-FMD (the

“Pomeroy Bankruptcy”).

        WHEREAS, on May 27, 2021, Plaintiffs filed an adversary proceeding in the Bankruptcy

Court against the Pomeroys seeking determination that certain debts arising from guarantees of

commercial leases owed to Plaintiffs are non-dischargeable under section 523 of the Bankruptcy

Code, commencing case number 2:21-ap-00012-FMD (the “Adversary Proceeding”).




                                                  1
        Case 2:20-bk-08857-FMD           Doc 249-1      Filed 06/18/21     Page 17 of 28




       WHEREAS, on June __, 2021, Plaintiffs, the Pomeroys, and Defendant Boardtracker

Reinsurance, Ltd., entered into a Settlement Agreement and Release (the “Settlement Agreement”)

resolving, among other things, the Adversary Proceeding.         A true and correct copy of the

Settlement Agreement is attached hereto as Exhibit “2”.

       WHEREAS, on ____________, 2021, the Bankruptcy Court entered an order (the

“Bankruptcy Order”) approving the Settlement Agreement and the automatic stay under the

Bankruptcy Code was lifted to permit Plaintiffs to file this instant action. A true and correct copy

of the Bankruptcy Order is attached hereto as Exhibit “3”.

       WHEREAS, pursuant to the Settlement Agreement, the parties further agreed to dismiss

the instant action, without prejudice to Plaintiffs’ ability to re-open the case to seek entry of a

Stipulated Final Judgment in the Event of Default under the Settlement Agreement.

       NOW THEREFORE, Plaintiffs and Defendants stipulate to entry of the Order attached

hereto as Exhibit “1”.

                               [SIGNATURE PAGE FOLLOWS]




                                                 2
       Case 2:20-bk-08857-FMD          Doc 249-1       Filed 06/18/21   Page 18 of 28




CAR BRD WI BERLIN L.L.C.,
a Delaware limited liability company

By:    Capital Automotive Real Estate Services, Inc.
       a Delaware corporation
       its Manager

       By:
       Name:
       Title:


CAR BRD WI JANE L.L.C.,
a Delaware limited liability company

By:    Capital Automotive Real Estate Services, Inc.
       a Delaware corporation
       its Manager

       By:
       Name:
       Title:




                                              Date:
Kathleen L. DiSanto, Esq.
Counsel for Plaintiffs, CAR BRD WI BERLIN L.L.C. and CAR BRD WI JANE L.L.C.



BOARDTRACKER REINSURANCE, LTD.


By:
Name: Sara J. Pomeroy
Title: President and Authorized Representative


ERIC D. POMEROY




                                                 3
       Case 2:20-bk-08857-FMD       Doc 249-1     Filed 06/18/21   Page 19 of 28




SARA J. POMEROY




                                                  Date:
Peter Shapiro, Esq.
Counsel for Defendants, Eric D. Pomeroy and Sara J. Pomeroy




                                           4
        Case 2:20-bk-08857-FMD           Doc 249-1      Filed 06/18/21     Page 20 of 28




                                CERTIFICATE OF SERVICE

        I hereby certify that on _____________, 2021, I caused a true copy of the foregoing to be
electronically filed with the Clerk of Court through the Florida Courts eFiling Portal and I caused
a true copy of the foregoing to be served via e-mail to Peter Shapiro, Esq., counsel for Defendants.

                                                     By:
                                                     Kathleen L. DiSanto, Esq.
                                                     Florida Bar No. 58512
                                                     kdisanto@bushross.com
                                                     BUSH ROSS, P.A.
                                                     Post Office Box 3913
                                                     Tampa, Florida 33601-3913
                                                     (813) 224-9255 (telephone)
                                                      (813) 223-9620 (fax)
                                                     Counsel for Plaintiffs




                                                 5
         Case 2:20-bk-08857-FMD            Doc 249-1       Filed 06/18/21      Page 21 of 28




               IN THE CIRCUIT COURT OF THE 20th JUDICIAL CIRCUIT,
                      IN AND FOR COLLIER COUNTY, FLORIDA

 CAR BRD WI BERLIN L.L.C. and                          Case No:
 CAR BRD WI JANE L.L.C.,

         Plaintiffs

 VS

 ERIC D. POMEROY,
 SARA J. POMEROY, and
 BOARDTRACKER REINSURANCE, LTD.

         Defendants.                           /

                      ORDER ACCEPTING SETTLEMENT AGREEMENT

       This action came before the Court on the parties’ request for acceptance of the Settlement

Agreement dated June __, 2021 (the “Settlement Agreement”) executed by and among the parties,

and the court being fully advised, it is

       ORDERED AND ADJUDGED that:

       1.      The Settlement Agreement executed by and among the parties is hereby accepted,

confirmed, and made an order of this Court; and

       2.      This action is dismissed, provided, however, the Court retains jurisdiction to

enforce the terms of the Settlement Agreement which shall include entry of a Stipulated Final

Judgment in the event that Defendants default under the terms of the Settlement Agreement; and

       3.      Plaintiff’s rights against the Defendants asserted in this action are hereby tolled

until July 1, 2025.

      DONE AND ORDERED in Naples, Collier County Florida, this ____________ day of
____________________, 20__.



                                                         Circuit Court Judge



                                                   1
        Case 2:20-bk-08857-FMD        Doc 249-1    Filed 06/18/21    Page 22 of 28




cc: CAR BRD WI BERLIN L.L.C. and CAR BRD WI JANE L.L.C. c/o Kathleen L. DiSanto, Esq.
    Eric D. Pomeroy, Sara J. Pomeroy, Boardtracker Reinsurance, Ltd. c/o Peter Shapiro, Esq.




                                             2
         Case 2:20-bk-08857-FMD         Doc 249-1        Filed 06/18/21   Page 23 of 28




               IN THE CIRCUIT COURT OF THE 20th JUDICIAL CIRCUIT,
                      IN AND FOR COLLIER COUNTY, FLORIDA

 CAR BRD WI BERLIN L.L.C. and                        Case No:
 CAR BRD WI JANE L.L.C.,

         Plaintiffs

 v.

 ERIC D. POMEROY,
 SARA J. POMEROY, and
 BOARDTRACKER REINSURANCE, LTD.

         Defendants.                         /

                 JOINT MOTION FOR STIPULATED FINAL JUDGMENT

       Plaintiffs, CAR BRD WI BERLIN L.L.C. and CAR BRD WI JANE L.L.C. (collectively,

the “Plaintiffs”) and Defendants Eric D. Pomeroy, Sara J. Pomeroy and Boardtracker Reinsurance,

Ltd. (collectively, the “Defendants”), hereby respectfully move for entry of the Stipulated Final

Judgment (the “Judgment”) attached hereto as Exhibit “1” against the Defendants, and in support

therefore, state as follows:

       WHEREAS, Defendants are in default under the terms of that certain Settlement

Agreement and Release dated June __, 2021 (the “Settlement Agreement”); and

       WHEREAS, pursuant to the Settlement Agreement, in the event of default under the

Settlement Agreement, Defendants waived their right to defend or otherwise contest the filing of

this instant Motion and entry of the Judgment.

       NOW THEREFORE, Plaintiffs and Defendants stipulate to entry of the Judgment attached

hereto as Exhibit “1”.

                               [SIGNATURE PAGE FOLLOWS]




                                                 1
       Case 2:20-bk-08857-FMD          Doc 249-1       Filed 06/18/21   Page 24 of 28




CAR BRD WI BERLIN L.L.C.,
a Delaware limited liability company

By:    Capital Automotive Real Estate Services, Inc.
       a Delaware corporation
       its Manager

       By:
       Name:
       Title:


CAR BRD WI JANE L.L.C.,
a Delaware limited liability company

By:    Capital Automotive Real Estate Services, Inc.
       a Delaware corporation
       its Manager

       By:
       Name:
       Title:




                                              Date:
Kathleen L. DiSanto, Esq.
Counsel for Plaintiffs, CAR BRD WI BERLIN L.L.C. and CAR BRD WI JANE L.L.C.



BOARDTRACKER REINSURANCE, LTD.


By:
Name: Sara J. Pomeroy
Title: President and Authorized Representative


ERIC D. POMEROY




                                                 2
       Case 2:20-bk-08857-FMD       Doc 249-1     Filed 06/18/21   Page 25 of 28




SARA J. POMEROY




                                                  Date:
Peter Shapiro, Esq.
Counsel for Defendants, Eric D. Pomeroy and Sara J. Pomeroy




                                           3
        Case 2:20-bk-08857-FMD           Doc 249-1      Filed 06/18/21     Page 26 of 28




                                CERTIFICATE OF SERVICE

        I hereby certify that on _____________, 20___, I caused a true copy of the foregoing to be
electronically filed with the Clerk of Court through the Florida Courts eFiling Portal and I caused
a true copy of the foregoing to be served via e-mail to Peter Shapiro, Esq., counsel for Defendants.

                                                     By:
                                                     Kathleen L. DiSanto, Esq.
                                                     Florida Bar No. 58512
                                                     kdisanto@bushross.com
                                                     BUSH ROSS, P.A.
                                                     Post Office Box 3913
                                                     Tampa, Florida 33601-3913
                                                     (813) 224-9255 (telephone)
                                                      (813) 223-9620 (fax)
                                                     Counsel for Plaintiffs




                                                 4
        Case 2:20-bk-08857-FMD           Doc 249-1         Filed 06/18/21   Page 27 of 28




              IN THE CIRCUIT COURT OF THE 20th JUDICIAL CIRCUIT,
                     IN AND FOR COLLIER COUNTY, FLORIDA

 CAR BRD WI BERLIN L.L.C. and                          Case No:
 CAR BRD WI JANE L.L.C.,

        Plaintiffs

 VS

 ERIC D. POMEROY,
 SARA J. POMEROY, and
 BOARDTRACKER REINSURANCE, LTD.

        Defendants.                            /

              STIPULATED FINAL JUDGMENT AGAINST DEFENDANTS

       THIS CAUSE having come before the Court upon the Joint Motion for Stipulated Final

Judgment (the “Motion”) made by Plaintiffs, CAR BRD WI BERLIN L.L.C. and CAR BRD WI

JANE L.L.C. (collectively, the “Plaintiffs”) and Defendants Eric D. Pomeroy, Sara J. Pomeroy

and Boardtracker Reinsurance, Ltd. (collectively, the “Defendants”), for entry of a Stipulated Final

Judgment, and it appearing to the Court that the parties are authorized to make such a Motion, it

is hereby

       ORDERED AND ADJUDGED that Plaintiff CAR BRD WI BERLIN L.L.C. and any

successor in interest or assignee, shall recover from Eric D. Pomeroy, Sara J. Pomeroy and

Boardtracker Reinsurance, Ltd., jointly and severally, the total sum of Two Million Two Hundred

Ninety-Thousand Eight Hundred Twenty-Six and 32/100 Dollars ($2,290,826.32), which shall

bear interest at the legal rate established pursuant to section 55.03, FOR WHICH LET

EXECUTION NOW ISSUE; it is further

       ORDERED AND ADJUDGED that Plaintiff CAR BRD WI JANE L.L.C. and any

successor in interest or assignee, shall recover from Eric D. Pomeroy, Sara J. Pomeroy and




                                                   1
        Case 2:20-bk-08857-FMD         Doc 249-1       Filed 06/18/21      Page 28 of 28




Boardtracker Reinsurance, Ltd., jointly and severally, the total sum of One Million Fived

Hundred Thirteen Thousand One Hundred Sixty-Seven and 63/100 Dollars ($1,513,167.63),

which shall bear interest at the legal rate established pursuant to section 55.03, FOR WHICH LET

EXECUTION NOW ISSUE.

       ORDERED in Chambers at Naples, Collier County Florida, this ____________ day of

____________________, 20__.




                                                     Circuit Court Judge


SEEN AND AGREED:

BOARDTRACKER REINSURANCE, LTD.


By:
Name: Sara J. Pomeroy
Title: President and Authorized Representative


ERIC D. POMEROY




SARA J. POMEROY




cc: CAR BRD WI BERLIN L.L.C. and CAR BRD WI JANE L.L.C. c/o Kathleen L. DiSanto, Esq.
    Eric D. Pomeroy, Sara J. Pomeroy, Boardtracker Reinsurance, Ltd. c/o Peter Shapiro, Esq.




                                                 2
